Biggs, J.
The object of the present suit is to determine the priority of the liens of two deeds of trusts *548which were executed by Brennan and wife on the same day. Both conveyances included the same land, and were given to secure debts due from Brennan’s wife to respondent and appellant respectively. Both instruments were filed for record on the same day; that of the appellant was filed at 2:18 p. m., and that of the respondent at 2:37 p. m. The claim of the respondent for preference is based on the fact that her deed of trust was given to secure the purchase money of the land, which fact is recited in the instrument.
We are of the opinion that the action involves title to real estate within the meaning of the constitutional amendment limiting the jurisdiction of this court. Overton v. Overton, 131 Mo. 559; Nearen v. Bakewell, 110 Mo. 645; Wells v. Leitmann, 60 Mo. App. 37; McAnaw v. Matthis, 129 Mo. 142; Brewing Ass’n v. Howard, 68 Mo. App. 198. The cause will therefore be transferred to the supreme court for determination.
All the judges concur.